State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    521658
________________________________

In the Matter of SHERMAN
   WALKER,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
   et al.,
                    Respondents.
________________________________


Calendar Date:   February 23, 2016

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


     Sherman Walker, Albion, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frederick
A. Brodie of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Elliott III,
J.), entered March 9, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging a 2014 determination of the Board of Parole that
denied his request for parole release. The Attorney General has
advised this Court that petitioner reappeared before the Board in
February 2016 and his request for parole release was again
denied. Accordingly, the appeal from the dismissal of this
proceeding is moot and, as the narrow exception to the mootness
                              -2-                  521658

doctrine is inapplicable, it must be dismissed (see Matter of
Franko v Department of Corr. & Community Supervision, 126 AD3d
1193, 1193 [2015]; Matter of Mance v Evans, 119 AD3d 1316, 1316
[2014]).

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court